DETAILED ACTION
Summary
Claims 1-18 are pending in the application. Claim 14 is rejected under 35 USC 112(b). Claims 1, 3-4, 7-8, 10-11, 14, 17-18 are rejected under 35 U.S.C. 102(a)(1). Claims 2, 5-6, 9, 12-13, 15-16 are rejected under 35 USC 103.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is greater than 150 in length.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 1, 2, 3, 7, 10, and 15 objected to because of the following informalities:
Claim 1 recites “interoperative image data” in line 16. It should recite “the interoperative image data”.
Claim 2 recites “the vascular plexus structure” in line 2. It should recite “the at least one vascular plexus structure”.
Claim 3 recites “the identified vascular plexus structure” in lines 1-2. It should recite “the at least one identified vascular plexus structure”.
Claim 7 recites “the vascular plexus structure” in line 6. It should recite “the at least one vascular plexus structure”.
Claim 10 recites “during surgery,, the medical observation device” in line 2. It should recite “during surgery, the medical observation device”.
Claim 15 recites “the identified vascular plexus structure” in line 3 and line 4. It should recite “the at least one identified vascular plexus structure”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a pattern-matching module” in claim 10, “a matching module” in claim 10, and “an image forming module” in claim 10.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
For the purposes of examination, the “modules” will be interpreted consistent with [0013] of the specification.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations)to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the position data" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the “position data” will be interpreted as the data output from the position sensor.
Claim 14 recites the limitation "the field of view" in line 6.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the “field of view” will be interpreted a field of view of the optical lens system.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 7-8, 10-11, 14, 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hendriks et al. (WO 2018/002347 A1).
Regarding Claim 1, Hendriks discloses an image processing method (Abstract) for displaying output image data of soft biological tissue in real time during surgery (Pg. 8, lines 9-13), comprising the steps of: 
providing pre-operative three-dimensional image data of the soft biological tissue (Pg. 8, lines 24-45)(three dimensional image)+(Pg. 16, lines 3-11)(image is of soft tissue)+(Pg. 17, lines 1-3)(image is taken preoperatively);
acquiring interoperative image data of the soft biological tissue (Pg. 9, lines 16-20)+(Pg. 16, lines 3-11) in at least one of the visible-light spectrum and the near-infrared spectrum (Pg. 10, lines 15-20); 
automatically identifying at least one vascular plexus structure (Fig. 3B, 156, 158, 160) (Pg. 14, lines 1-7) in the interoperative image data (Pg. 13, lines 4-14); 
identifying the at least one identified vascular plexus structure (Fig. 3A, 154) (Col 12, lines 28-33) in the pre-operative three-dimensional image data (Pg. 12, lines 21-27) (blood vessels is the vascular plexus structure); 
elastically matching the pre-operative three-dimensional image data to the interoperative image data based on the at least one identified vascular plexus structure (Pg. 14, lines 8-22); and 
forming the output image data from the elastically matched pre- operative three-dimensional image data and interoperative image data (Pg. 15, lines 14-23)+(Pg. 16, lines 18-23).
Regarding Claim 3, Hendriks teaches the invention as claimed. Hendriks further discloses wherein the identified vascular plexus structure in the interoperative image data has been recorded using light in the visible spectrum (Pg. 10, lines 15-20).
Regarding Claim 4, Hendriks teaches the invention as claimed. Hendriks further discloses the step of displaying the output image data (Fig. 2, 106) (Pg. 16, lines 18-20).
Regarding Claim 7, Hendriks teaches the invention as claimed. Hendriks further discloses the step of acquiring position data representative of a position of a field of view (Pg. 17, lines 4-12) of an optical lens system used for acquiring the interoperative image data at the time of acquiring the interoperative image data (Pg. 9, lines 5-7) (endoscope has lenses so it is an optical lens system) (Pg. 16, lines 23-34, as the position is used in the registration technique, the position is measured at the time of acquiring data), and wherein the position data are used in at least one of identifying the vascular plexus structure in the pre-operative three-dimensional image data, elastically matching the pre-operative three-dimensional image data to the interoperative image data, and displaying the output image data (Pg. 18, lines 3-8, the position is used in the registration technique (i.e. for elastically matching the images).
Regarding Claim 8, Hendriks teaches the invention as claimed. Hendriks further discloses wherein the position data comprise at least one of a focal length of the optical lens system, a field depth of the optical lens system, and a distance setting of the optical lens system (Pg. 17, lines 5-9, the position data comprises the field depth).
Regarding Claim 10, Hendricks discloses a medical observation device (Fig. 1, 32) for generation of output image data of soft biological tissue during surgery (Pg. 8, lines 9-13), the medical observation device comprising: 
a memory assembly (Fig. 1, 28) (Pg. 11, lines 9-15) comprising pre-operative three-dimensional image data of the soft biological tissue (Pg. 8, lines 24-45)(three dimensional image)+(Pg. 16, lines 3-11)(image is of soft tissue)+(Pg. 17, lines 1-3)(image is taken preoperatively); 
a camera assembly (Fig. 1, 12, 16 is part of the endoscope and is a camera) (Pg. 9, lines 3-5) for acquiring interoperative image data of the soft biological tissue (Pg. 9, lines 16-20)+(Pg. 16, lines 3-11) in at least one of the visible-light spectrum and the near-infrared spectrum (Pg. 10, lines 15-20); 
an image processor assembly (Pg. 11, lines 9-15) which comprises 
a pattern-matching module configured to identify at least one vascular plexus structure (Fig. 3B, 156, 158, 160) (Pg. 14, lines 1-7) in the interoperative image data (Pg. 13, lines 4-14) and to identify the at least one identified vascular plexus structure (Fig. 3A, 154) (Col 12, lines 28-33) in the pre-operative three-dimensional image data (Pg. 12, lines 21-27) (blood vessels is the vascular plexus structure), 
a matching module configured to elastically match the pre-operative three-dimensional image data to the interoperative image data based on the at least one identified vascular plexus structure (Pg. 14, lines 8-22), and 
an image-forming module configured to combine at least part of the elastically matched pre-operative three-dimensional image data with the interoperative image data to form the output image data (Pg. 15, lines 14-23)+(Pg. 16, lines 18-23); and 
an output interface (Fig. 1, 10 has an interface with display 24 as the output data is output to display 34) configured to output the output image data (Pg. 9, lines 21-26)+(Pg. 11, lines 5-8).
Regarding Claim 11, Hendricks teaches the inventions substantially as claimed. Hendricks further teaches a display assembly (Fig. 1, 21) for displaying the output image data (Pg. 11, lines 5-8).
Regarding Claim 14, Hendricks teaches the invention as claimed. Hendricks further teaches wherein the camera assembly comprises an optical lens system (Pg. 9, lines 3-7) and at least one position sensor (Fig, 1, 35) for acquiring position (Pg. 17, lines 4-12), the position data being representative of at least one of a focal length, a field depth and a distance setting of the optical lens system (Pg. 17, lines 5-9, the position data comprises the field depth).
Regarding Claim 17, Hendricks teaches the invention as claimed. Hendricks further teaches wherein the medical observation device is an endoscope (Pg. 9, lines 3-7).
Regarding Claim 18, Hendricks discloses a non-transitory computer-readable medium (Fig. 1, 28) storing a program causing a computer to execute the image processing (Pg. 11, lines 9-15) method according to claim 1 (See rejection of claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hendriks et al. and Valdes (U.S PGPub 2016/0278678 A1).
Regarding Claim 2, Hendricks teaches the invention substantially as claimed. While Hendricks teaches hyperspectral imaging to obtain the interoperative image data (Pg. 14, lines 23-29), Hendricks is silent about the interoperative image data in which the vascular plexus structure is automatically identified is acquired using fluorescent light from a fluorophore.
Valdes teaches a imaging system for an endoscope (Abstract). The system uses hyperspectral imaging to image fluorescent light from a fluorophore in order to image with an endoscope [0194].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Hendricks to obtain the image data by imaging fluorescent light from a fluorophore, as taught by Valdes, as fluorescent imaging allows the surgeon to better distinguish tissue types during surgical procedures, as recognized by Valdes [0008].
Regarding Claim 16, Hendricks teaches the invention as claimed. Hendricks fails to explicitly teach wherein the medical observation device is a microscope.
Valdes teaches an imaging system (Abstract) which can be either an endoscope or surgical microscope [0024].
It would have been obvious to one of ordinary skill in the art to substitute the endoscope of Hendricks so it is an microscope, as taught by Valdes, as the substitution for one known optical imaging system with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of performing the method on a surgical microscope rather than endoscope are reasonably predictable.


Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hendricks in view of Groner (WO 97/15229).
Regarding Claim 5, Hendricks teaches the invention as claimed. Hendricks fails to explicitly teach wherein at least one optical filter arrangement for reducing specular reflections is used for acquiring the interoperative image data.
Groner teaches a method of imaging the vasculature (Abstract). This system uses cross polarizers to improve the visualization of the reflected image (Abstract) by reducing the effects for specular reflection (Pg. 15, ¶3).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Hendricks to include an optical filter arrangement for reducing specular reflections, as taught by Groner, as this improves the visualization of the illuminated portion, as recognized by Groner (Pg. 15, ¶3).
Regarding Claim 12, Hendricks teaches the invention as claimed. Hendricks fails to explicitly teach wherein the camera assembly comprises at least one filter arrangement for reducing specular reflections, the filter arrangement comprising at least one pair of cross-polarizers.
Groner teaches a method of imaging the vasculature (Abstract). This system uses at least one pair of cross polarizers to improve the visualization of the reflected image (Abstract) by reducing the effects for specular reflection (Pg. 15, ¶3).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Hendricks to include an optical filter arrangement for reducing specular reflections, as taught by Groner, as this improves the visualization of the illuminated portion, as recognized by Groner (Pg. 15, ¶3).

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hendricks in view of Yu et al. (U.S PGPub 2013/0051640 A1).
Regarding Claim 6, Hendricks teaches the inventions substantially as claimed. Hendricks fails to explicitly teach wherein a blood flow direction is computed at at least one location in the identified vascular plexus structure.
Yu teaches a system for computing blood flow information in the vasculature (Abstract). This system obtains the blood flow information and displays the flow information as a vector field (i.e. showing the direction) [0003]+[0028].
It would have been obvious to one of ordinary skill in the art to modify the system of Hendricks to compute a blood flow direction at at least one location, as taught by Yu, as this allows for the visualization of additional information regarding blood flow, as recognized by Yu [0004], thereby increasing the usefulness and relevance of the information displayed to a physician. 
Regarding Claim 15, Hendricks teaches the invention substantially claimed. Hendricks fails to explicitly teach wherein the image processor assembly is configured to compute a blood flow direction in the identified vascular plexus structure and wherein the image-forming module is adapted to combine the identified vascular plexus structure in the output image data with time-varying marker data which are representative of the blood flow direction.
Yu teaches a system for computing blood flow information in the vasculature (Abstract). This system obtains the blood flow information and displays the flow information as a vector field (i.e. showing the direction) [0003]+[0028]. The system can use a time-varying (i.e. 4D) marker in the image (i.e. output data) to represent the blood flow direction [0003]+[0028].
It would have been obvious to one of ordinary skill in the art to modify the system of Hendricks to compute a blood flow direction at at least one location, as taught by Yu, as this allows for the visualization of additional information regarding blood flow, as recognized by Yu [0004], thereby increasing the usefulness and relevance of the information displayed to a physician. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hendricks in view of Shekhar et al. (U.S PGPub 2008/0317317 A1).
Regarding Claim 9, Hendricks teaches the invention substantially as claimed. Hendricks further teaches wherein the position data comprise a size, and an orientation of the field of view of the optical lens system (Pg. 17, lines 4-12).
Hendricks is silent regarding the position data comprising a dimension.
Shekhar teaches a system for improved elastic registration (Abstract). This system recognizes that the position data coordinates depends on the dimension that is being measure [0024]+[0077].
It would have been obvious to one of ordinary skill in the art to modify the system of Hendricks so the position data includes a dimension, as taught by Shekhar, as this allows the system to know how many coordinates should exist for each position data point, thereby allowing the system to more accurately ensure that the position data is correct, and allows for quicker elastic registration, as recognized by Shekhar [0023].

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hendricks in view of Xie (U.S PGPub 2006/0173358 A1).
Regarding Claim 13, Hendricks teaches the invention substantially as claimed. Hendricks fails to explicitly teach wherein the camera assembly comprises at least one filter arrangement having a pass band matched to a fluorescence spectrum of at least one fluorophore.
Xie teaches an endoscopic apparatus (Abstract). This endoscope obtains images using fluorescence [0014]. This endoscope uses a pass band matched to the fluorescence spectrum of at least one fluorophore [0144].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Hendricks to image fluorescence and contain a pass band matched to the fluorescence spectrum of at least one fluorophore, as taught by Xie, as this increases the flexibility of the endoscope by increase the accuracy of the resulting images even if the target structure is covered in a fluorescent residue, as recognized by Xie [0144].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nahm et al. (WO 2013/087210 A1), which teaches a method for registering tissue displacement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7636. The examiner can normally be reached Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN D MATTSON/Primary Examiner, Art Unit 3793